Citation Nr: 1505592	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder with major depressive disorder (PTSD).

2.  Entitlement to service connection for GERD, to include as secondary to 
service-connected PTSD.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

4.  Entitlement to an evaluation in excess of 50 percent for PTSD.

5.  Entitlement to an evaluation in excess of 10 percent for right knee bursitis.

6.  Entitlement to an evaluation in excess of 10 percent for left knee bursitis.

7.  Entitlement to an evaluation in excess of 10 percent for right wrist tendonitis.
8.  Entitlement to a separate compensable evaluation for bilateral sciatica.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

10.  Entitlement to an effective date prior to June 30, 2011 for the assignment of a 20 percent for bilateral sacroiliitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION


The Veteran served on active duty from September 1988 to February 1992 and from December 1992 to July 1997.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) regional office in Boise, Idaho (RO).  

The October 2013 statement of the case (SOC) addresses the claim for entitlement to service connection for GERD on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for GERD, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received to reopen the claim for GERD, furnishing a complete explanation as to its reasons and bases for such a decision.  

The issues of entitlement to service connection for GERD, to include as secondary to service-connected PTSD, entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, entitlement to an evaluation in excess of 10 percent for right knee bursitis, to include a separate compensable rating for instability, entitlement to an evaluation in excess of 10 percent for left knee bursitis, to include a separate compensable rating for instability,  and entitlement to TDIU is REMANDED to the AMC/RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for GERD was denied by a rating decision in July 1997.  The Veteran was notified of this action later in July 1997, and he did not timely appeal; new and material evidence was not submitted within the appeal period.

2.  Evidence received since the July 1997 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for GERD.

3.  The Veteran's psychiatric disability results in occupational and social impairment with reduced reliability and productivity; it does not result in symptomatology indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
4.  The Veteran is assigned the maximum schedular rating for loss of motion of the right wrist; he does not have ankylosis of the right wrist.

5.  Sensory and motor testing of the lower extremities was normal, as were reflexes, on VA evaluation in August 2011.  

6.  A claim for an increased rating for service-connected bilateral sacroiliitis was received by VA on June 30, 2011; evidence of increased disability was initially shown in treatment records dated on May 19, 2011.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying entitlement to service connection for GERD is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since July 1997 to reopen the claim of entitlement to service connection for GERD is new and material, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the assignment of an evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

4.  The criteria for the assignment of an evaluation in excess of 10 percent for service-connected right wrist tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5024 (2014).

5.  The criteria for the assignment of a separate compensable evaluation for bilateral sciatica are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5236, 8520 (2014).

6.  The criteria for an effective date of May 19, 2011 for the assignment of a 20 percent rating for service-connected bilateral sacroiliitis are met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  The Veteran was sent a letter in February 2013, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis, and the requirements needed to establish entitlement to an earlier effective date.  In compliance with the duty to notify, the Veteran was informed in the November 2009 and February 2013 letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the new and material issue on appeal, given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the November 2009 letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA psychiatric evaluations were obtained in August 2011 and May 2013.  A VA musculoskeletal evaluation was obtained in August 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The evaluations of the Veteran's service-connected disabilities are adequate because they provide the symptomatology of each disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  




Analysis of the Claims

New and Material Evidence 

The Veteran seeks to establish service connection for GERD, to include on a secondary basis.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A July 1997 rating decision denied service connection for GERD because there was no evidence of chronic disability.  The Veteran was notified of the rating decision later that month and did not timely appeal, nor was new and material evidence submitted within the appeal period.  Therefore, the July 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

The Veteran filed a claim to reopen the claim for service connection for GERD in February 2012; and this appeal ensues from a June 2013 rating decision, which declined to reopen the claim for service connection for GERD.  

The evidence on file at the time of the July 1997 RO decision consisted of the Veteran's service treatment records and a June 1997 VA general medical evaluation.  

The Veteran's service treatment records reveal complaints with swallowing food.  These records do not include a diagnosis of GERD.  The Veteran complained on VA general medical evaluation in June 1997 of problems with "dry heaves" for the past year and a half.  The assessment was past history of GERD, currently asymptomatic.  It was noted that the history obtained on current evaluation was not compatible with GERD.

Evidence received since July 1997 includes a February 2003 report from Stevens Hospital in which GERD is diagnosed.

The Board has reviewed the evidence received into the record since the July 1997 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for GERD.  The February 2003 private medical report is new because it has not previously been reviewed by VA.  It is material because it shows post-service problems with GERD and raises a reasonable possibility of substantiating the claim for service connection for GERD, as it bears upon one element of a claim for service connection.


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  


The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



PTSD

Service connection for PTSD was granted by rating decision in June 2009, and a 50 percent rating was assigned effective April 16, 2008.  The Veteran filed a claim for increase in April 2013, which was denied by rating decision in June 2013.  The Veteran timely appealed.

Under the rating schedule, a 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA treatment records from December 2012 to May 2013 reveal that the Veteran complained in December 2012 of symptoms of PTSD, including insomnia and nightmares.  When seen in April 2013, the Veteran complained of nightmares, exaggerated startle response, extremely poor sleep, irritability, flashbacks, depressed mood, anhedonia, feelings of worthlessness, and fatigue.  On mental status evaluation, the Veteran was unshaven and his mood was depressed.  His speech was within normal limits and his thought processes were logical and goal directed.  He denied suicidal or homicidal ideation.  His insight and judgment appeared intact.  The diagnoses were PTSD, chronic pain syndrome, and major depression.  His GAF score was noted to be in the 50s.  

On VA psychiatric evaluation in May 2013, which included review of the record, the Veteran's symptoms included depressed mood, chronic sleep impairment, irritability, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  His GAF score was 50.  He was not currently employed.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

A rating in excess of 50 percent is not warranted during the appeal period in this case, as the Veteran's PTSD symptomatology was considered in May 2013 to cause occupational and social impairment with reduced reliability and productivity, which is assigned a 50 percent rating under the rating schedule.  His GAF scores were in the 50s in April 2013 and 50 in May 2013, which is indicative of moderate to severe impairment.  The evidence does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the examiner in May 2013 found that the Veteran had difficulty in adapting to stressful circumstances (including work or a worklike setting), the evidence does not show symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.


Right Wrist Tendonitis

The Veteran was granted service connection for right wrist tendonitis by rating decision in January 1998 and assigned a 10 percent rating effective July 11, 1997.  A claim for increase for right wrist tendonitis was received by VA in April 2008.  The claim was denied by rating decision in February 2010, and the Veteran timely appealed.  The right wrist tendonitis is rated under Diagnostic Code 5024.

Tenosynovitis, Diagnostic Code 5024, is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215. 

Diagnostic Code 5215 provides for evaluating limitation of motion of the wrist.  Where dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm in either the major or minor hand, a 10 percent rating is provided; this is the maximum schedular rating for limitation of wrist motion for both the dominant and non-dominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Pursuant to Diagnostic Code 5214, a 40 percent rating is assigned for ankylosis of the minor wrist when such is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A 30 percent evaluation is assigned for ankylosis of the minor wrist when there is ankylosis in any other position except favorable.  A 20 percent evaluation is assigned for ankylosis of the minor wrist that is favorable in 20 to 30 degree dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014). 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

For VA purposes, full wrist dorsiflexion is from 0 to 70 degrees, and full wrist palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2014).  Full wrist ulnar deviation is from 0 to 45 degrees, and full wrist radial deviation is from 0 to 20 degrees.  Id. 

The Veteran complained on VA examination in January 2010 of stiffness, weakness, and intermittent flare-ups of the right wrist.  He did not have chronic pain, but got a flare-up of pain with activities that increased pressure on the wrist, such as pushing a heavy object.  The pain was relieved by ibuprofin and rest.  He did not have any abnormal sensation such as numbness or tingling of the fingers.  It was noted that the Veteran is right-handed.  Range of motion of the right wrist included dorsiflexion from 0 to 45 degrees, palmer flexion from 0 to 60 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 35 degrees.  X-rays of the right wrist were unremarkable.  The diagnosis was chronic right wrist tendonitis with increased pain and decreased range of motion.  The examiner concluded that the Veteran's right wrist condition did not have a significant effect on his occupation, but he should be allowed to limit how much heavy pushing of objects he does and should be given time to rest.

The Veteran complained on VA examination in August 2011 of pain and weakness of the right wrist.  Examination of the wrist revealed tenderness and weakness.  Range of motion of the right wrist included dorsiflexion from 0 to 70 degrees, palmer flexion from 0 to 30 degrees, radial deviation from 0 to 15 degrees, and ulnar deviation from 0 to 35 degrees.  There was objective evidence of pain after repetitive motion but no additional loss of motion.  There was no joint ankylosis.  X-rays of the right wrist were unremarkable.  Right wrist tendinitis was diagnosed.  The condition was considered to have a significant effect on the Veteran's occupation, causing decreased mobility, problems with lifting and carrying, and pain.  There was a mild effect on chores, exercise, and driving; there was no effect on other activities of daily living.  The condition was considered intermittent, stable, and mild inits severity.

The Veteran is currently assigned the maximum 10 percent rating for limitation of motion of the right wrist under Diagnostic Code 5215.  To warrant a higher schedular rating for limitation of motion of the wrist, there would need to be evidence of ankylosis.  Because the Veteran does not have ankylosis of the right wrist, as noted on VA evaluation in August 2011, a rating in excess of 10 percent for limitation of motion of the right wrist is not warranted.  In addition, the medical evidence of record does not indicate, and the Veteran does not allege that he has loss of use of the right hand due to the service-connected right wrist disability, which would warrant consideration of Diagnostic Code 5125.  In fact, it was reported in August 2011 that the condition was mild in severity.  Accordingly, as the preponderance of the evidence of record is against the claim for increased disability rating for right wrist tendonitis, the appeal must be denied. 

Additionally, an evaluation in excess of 10 percent is also not warranted under DeLuca.  A 10 percent evaluation is the highest schedular evaluation for limitation of motion under Diagnostic Code 5215, in the absence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion and a higher rating requires ankylosis, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  




Separate Compensable Rating for Bilateral Sciatica

Service connection was granted for sacroiliac sclerosis by rating decision in July 1997, with a 10 percent rating assigned effective July 11, 1997.  A claim for increase was received by VA on June 30, 2011.  A September 2011 rating decision granted an increased evaluation of 20 percent for bilateral sacroiliitis effective June 30, 2011, under Diagnostic Code 5236 for sacroiliac injury and weakness.  The Veteran was notified of this decision by letter later in September 2011, and a June 2012 notice of disagreement contends that a separate compensable rating should be assigned for bilateral sciatica based on the results of the August 2011 VA examination report.

According to a May 2011 VA treatment record, the Veteran had sciatica, likely due to lumbar spondylosis.

The Veteran complained on VA spine evaluation in August 2011 of progressive sacroiliac joint dysfunction, with severe daily flare-ups aggravated by prolonged sitting.  He was able to walk 1/4 mile.  Physical examination revealed that the Veteran's gait was normal, with no abnormal spinal curvature or ankylosis.  There was spasm, pain with motion, and tenderness; there was no atrophy or weakness.  Muscle tone of the lower extremities was normal.  Range of motion of the thoracolumbar spine included flexion from 0 to 40 degrees, extension from 0 to 10 degrees, lateral flexion from 0 to 20 degrees on the left and from 0 to 15 degrees on the right, and bilateral rotation from 0 to 15 degrees.  There was objective evidence of pain on motion and a loss of 10 degrees of left lateral flexion and 5 degrees of right lateral flexion and bilateral rotation after repetitive testing.  Sensory and motor testing of the lower extremities was normal, as were reflexes.  The diagnosis was sacroiliac joint dysfunction with associated bilateral sciatics.  The disability was noted to effect his occupation and his daily activities, as it caused decreased mobility, problems with lifting and carrying, and pain.  According to the examiner, the Veteran's low back condition was worsening and was moderate in severity.  It was noted that the Veteran would do best in a more sedentary work environment that would allow for flexibility, sitting no more than 10 minutes.

Under Diagnostic Code 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  C.F.R. § 4.124a.

The Board notes that the Veteran is assigned compensable ratings for disabilities of the knees and for disability of the low back.  He is currently assigned a 20 percent rating for bilateral sacroiliitis as a result of limitation of motion of the thoracolumbar spine.  Although there are notations in treatment reports for May 2011 and August 2011 of sciatica associated with the Veteran's low back disability, there would need to be evidence of at least mild incomplete paralysis of the sciatic nerve to warrant a separate compensable rating under Diagnostic Code 8520.  However, sensory and motor testing of the lower extremities was normal, as were reflexes, on VA evaluation in August 2011.  Additionally, his gait was considered normal, and there was no muscle atrophy or loss of muscle tone in the lower extremities.  Consequently, a separate compensable rating for sciatica is not warranted.

Additional Considerations

The Board has taken the Veteran's lay statements on file into consideration in this case.  The Veteran is competent to report subjective symptoms related to his service-connected disabilities.  The Veteran's statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain or psychiatric symptoms such as insomnia or depression.  The lay statements have been considered in this case.  

The Board has also considered whether the PTSD, bilateral sciatica, or right wrist tendonitis disabilities should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for each of the service-connected disabilities at issue, but the medical evidence reflects that the disabilities do not show the symptomatology warranting a higher rating as noted above, except for the knee disabilities at issue.  See 38 C.F.R. § 4.1 (2014).  There is also no evidence of frequent periods of hospitalization due to any service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the disabilities noted above during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision for the increased rating claims denied above.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Earlier Effective Date Claim

The Veteran contends that an effective date prior to June 30, 2011 is warranted for the grant of a 20 percent rating for bilateral sacroiliitis because the symptomatology of the disability has been significant throughout the appeal period.   

The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2014).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

The Veteran was separated from military service in July 1997, and service connection for sacroiliac sclerosis was granted by rating decision in July 1997, with a 10 percent rating assigned effective July 11, 1997.  The Veteran did not timely appeal the assigned rating.  A supplemental claim for TDIU was received by VA on May 20, 2011.  A claim for increase for bilateral sacroiliitis was received by VA on June 30, 2011.  A September 2011 rating decision granted an increased evaluation of 20 percent for bilateral sacroiliitis effective June 30, 2011 based on the results of the August 2011 examination.  The Veteran was notified of this decision by letter later in September 2011, and he timely appealed this action.

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes a NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, an NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201 (2012); See also Gallego v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed ... as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991). 
In Gallegos, the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999). 

In this case, there is no evidence that the Veteran timely appealed the July 1997 rating decision.  The Veteran's next claim for increase for bilateral sacroiliitis was received by VA on June 30, 2011.  Although a claim was received by VA on May 20, 2011, this claim refers to TDIU; it does not mention his bilateral sacroiliitis.  However, because evidence of sciatica was initially diagnosed in VA treatment records dated on May 19, 2011, there is medical evidence showing that there was an increase in disability within the one-year period preceding the date of receipt of the claim for increased compensation on June 30, 2011.  Consequently, an earlier effective date of May 19, 2011 for the assignment of a 20 percent rating for bilateral sacroiliitis is warranted.  38 C.F.R. § 3.400(o)(2).


ORDER


New and material evidence having been received, the claim for service connection for GERD is reopened, and to that extent the appeal is granted.

Entitlement to an evaluation in excess of 50 pecent for psychiatric disability is denied.

Entitlement to an evaluation in excess of 10 percent for right wrist tendonitis is denied.

Entitlement to a separate compensable evaluation for bilateral sciatica is denied.
Entitlement to an effective date of May 19, 2011 for the assignment of a 20 percent rating for bilateral sacroiliitis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

With respect to the claims of entitlement to service connection for GERD and for sleep apnea, the March 2013 VA evaluation does not adequately address direct service connection or aggravation by PTSD, including the relationship between the medications that the Veteran is taking for his PTSD and other service-connected disabilities and his GERD and sleep apnea.  

With respect to the claims for increased ratings for service-connected right and left knee bursitis, the most recent VA evaluation was in August 2011, which is approximately three and a half years old and there is subsequent evidence of worsening of the condition.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993)

Moreover, there is no opinion on file on whether the Veteran's service-connected disabilities as a whole prevent him from securing or following a substantially gainful occupation.  It would be fundamentally unfair to the Veteran to decide a claim for TDIU that has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his GERD.  The examiner will review the evidence of record and provide an opinion, with a clear rationale based on the evidence of record, on whether it is at least as likely as not (50 percent probability or more) that the Veteran has GERD that began in service, was caused by service, or is otherwise related to service.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD was caused or aggravated by a service-connected disability, including whether it was caused or aggravated by medication taken to treat a service-connected disability.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO will also schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his sleep apnea.  The examiner will review the evidence of record and provide an opinion, with a clear rationale based on the evidence of record, on whether it is at least as likely as not (50 percent probability or more) that the Veteran has sleep apnea that began in service, was caused by service, or is otherwise related to service.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by a service-connected disability, including whether it was caused or aggravated by medication taken to treat a service-connected disability.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to determine the current severity of his right and left knee bursitis under the applicable schedular criteria.  The examiner will also include a discussion of any knee instability found.  The record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies, must be accomplished.  A complete rationale for all opinions must be provided.

4.  After the above, the AMC/RO will schedule the Veteran for an appropriate examination to determine the effect of his service-connected disabilities as a whole on his ability to secure or follow a substantially gainful occupation.  The claims folder, including a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide an opinion as to the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.  

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO will readjudicate the following issues based on consideration of all of the evidence of record: entitlement to service connection for GERD; entitlement to service connection for sleep apnea; entitlement to an evaluation in excess of 10 percent for right knee bursitis, to include a separate compensable rating for instability; entitlement to an evaluation in excess of 10 percent for left knee bursitis, to include a separate compensable rating for instability; and entitleemnt to TDIU.  If any of the benefits sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


